                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

SAMANTHA SOHMER and KATHY
L. FELLGREN, Individually and on                  Case No. 18-cv-03191(JNE/BRT)
Behalf of All Others Similarly Situated,

                     Plaintiffs,
                                                       [PROPOSED] ORDER
           vs.                                       GRANTING DEFENDANTS’
                                                   PARTIAL MOTION TO DISMISS
UNITEDHEALTH GROUP INC.,                               THE CLASS ACTION
UNITED HEALTHCARE SERVICES,                               COMPLAINT
INC., UNITED HEALTHCARE
INSURANCE COMPANY, OPTUM,
INC., and OPTUMRX, INC.,

                     Defendants.


      This matter came before the Court on April 4, 2019, on Defendants’ Partial

Motion to Dismiss the Class Action Complaint (Doc. 32).

      Based on the arguments of counsel, the parties’ motion papers, and the files,

records, and proceedings herein,

      IT IS HEREBY ORDERED that Defendants’ Partial Motion to Dismiss is

GRANTED in its entirety. The following counts of the Class Action Complaint are

hereby DISMISSED with prejudice:

      1.     Count I, to the extent it targets transactions that occurred before 2016;

      2.     Count III;

      3.     Count IV; and

      4.     Count V.
     Let judgment be entered accordingly.

Dated: _______________, 2019
                                                Joan N. Ericksen
                                                United States District Judge




                                            2
